Exhibit 10.4

AMENDMENT NO. 6
TO CREDIT AGREEMENT
THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”) is dated as of March
11, 2015 and is entered into among SUNEDISON, INC., a Delaware corporation (the
“Borrower’’), the Guarantors party hereto and the Lenders party hereto, and is
acknowledged by the Administrative Agent, and is made with reference to that
certain Credit Agreement dated as of February 28, 2014 (as amended through the
date hereof, the “Credit Agreement”) among the Borrower, the Lenders, the
Administrative Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.
RECITALS
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, the Required Lenders are willing to agree to amend the provisions of
the Credit Agreement as set forth herein, upon terms and subject to conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO THE CREDIT AGREEMENT

The Credit Agreement is hereby amended as follows:


A.    The definition of “Consolidated Funded Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended by amending and restating clause (ii)
after the proviso thereof to read in its entirety as follows:
“(ii)    Indebtedness permitted by Section 7.03(l), (o), (p), (q) and (r).”
B.    The definition of “Permitted Margin Loan Financing” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the number “$400,000,000”
appearing therein and replacing it with “$410,000,000”.
C.    The defined term “First Wind Credit Facility” is hereby inserted in
Section 1.01 of the Credit Agreement in its appropriate alphabetical place to
read in its entirety as follows:
“First Wind Credit Facility” means loans borrowed by the First Wind Subs in an
aggregate principal amount of up to $65,000,000 which (i) loans and related
obligations are secured by the assets of the First Wind Subs and not by the
Collateral and (ii) are Guaranteed solely by the Borrower on an unsecured basis
and not by any other Loan Party or a Subsidiary of a Loan Party.
D.    The defined term “First Wind Subs” is hereby inserted in Section 1.01 of
the Credit Agreement in its appropriate alphabetical place to read in its
entirety as follows:
“First Wind Subs” means each subsidiary of SunEdison Utility Holdings, Inc.”
E.    The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended by:



CH\2043922.4

--------------------------------------------------------------------------------



(a)    deleting the word “and” appearing immediately before clause (vi) thereof
and replacing it with a comma; and
(b)    inserting the word “and” immediately after clause (vi) thereof and
inserting new clause (vii), which shall read in its entirety as follows:
“(vii) the First Wind Subs.”
F.    Section 7.02 of the Credit Agreement is hereby amended by amending and
restating clause (x) thereof through the end of Section 7.02 to read in its
entirety as follows:
(x) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Margin Loan SPV under the Permitted
Margin Loan Financing and capital contributions (whether in the form of cash or
Margin Loan Pledged Equity or otherwise) to the Margin Loan SPV to the extent
necessary for the Margin Loan SPV to make required payments pursuant to the loan
agreement governing the Permitted Margin Loan Financing;
(y) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the First Wind Subs under the First Wind
Credit Facility and capital contributions (whether in the form of cash or
otherwise) to the First Wind Subs to the extent necessary for the First Wind
Subs to make required payments pursuant to the loan agreement governing the
First Wind Credit Facility; and
(z) other Investments not exceeding $200,000,000 in the aggregate outstanding at
any time.
Notwithstanding anything to the contrary, neither the Borrower nor any
Subsidiary may make any Investments in any Unrestricted Subsidiary other than
Investments permitted by Sections 7.02(n), 7.02(p), 7.02(q), 7.02(u), 7.02(v),
7.02(w), 7.02(x), 7.02(y) or 7.02(z).
G.    Section 7.03 of the Credit Agreement is hereby amended by:
(a)    deleting the word “and” appearing immediately before clause (r) thereof;
(b)    re-lettering the existing clause (r) as clause (s); and
(c)    inserting new clause (r) therein, which shall read in its entirety as
follows:
“(r)    the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the First Wind Subs under the First Wind
Credit Facility; and”
H.    Section 7.06 of the Credit Agreement is hereby amended by:
(a)    deleting “and” at the end of clause (n) therein;
(b)    replacing the period at the end of clause (o) with the phrase “; and”;
and
(c)    inserting new clause (p) which shall read in its entirety as follows:
“(p) the Borrower may make capital contributions to the First Wind Subs to the
extent necessary for the First Wind Subs to make required payments pursuant to
the loan agreement governing the First Wind Credit Facility.”

2
CH\2043922.4

--------------------------------------------------------------------------------



SECTION II.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof upon the
Administrative Agent receiving a counterpart signature page of this Amendment
duly executed by the Loan Parties and the Required Lenders and the
acknowledgment of this Amendment by the Administrative Agent (the date of
satisfaction of each such condition being referred to herein as the “Amendment
Effective Date”).
SECTION III.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, Borrower represents and
warrants to each Lender that:
A.    Corporate Power and Authority. Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents.
B.    Authorization; No Contravention. The execution and delivery by Borrower of
this Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of Borrower’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any material Contractual Obligation to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.
C.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by Borrower or performance by, or
enforcement against, Borrower of this Amendment, the Credit Agreement or any
other Loan Document, except those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect.
D.    Binding Effect. This Amendment, when delivered hereunder, will have been
duly executed and delivered by Borrower, and when so delivered will constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
E.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Amendment Effective Date and both before and after giving effect to the
Amendment to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
F.    Absence of Default. Both before and after giving effect to this Amendment,
no event has occurred and is continuing or would result from the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Default.
SECTION IV.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and the Pledge and Security Agreement and this Amendment
and consents to the amendments to the Credit Agreement and the Pledge and
Security Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that

3
CH\2043922.4

--------------------------------------------------------------------------------



each Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all “Obligations” under each of the Loan Documents to which
is a party (in each case as such terms are defined in the applicable Loan
Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment,
except as expressly amended by this Amendment. Each Guarantor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION V.
MISCELLANEOUS

A.    Effect on the Credit Agreement and the Other Loan Documents. Except as
expressly amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of this page intentionally left blank.]

4
CH\2043922.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUNEDISON, INC.,
as the Borrower


By: /s/ Brian Wuebbels
     Name: Brian Wuebbels
     Title: EVP, CFO & CAO







SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Michelle Latzoni
     Name: Michelle Latzoni
     Title: Authorized Signatory













MEMC Electronic Materials, Inc.
Credit Agreement
Signature Page


CH\2043922.4

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Anca Trifan
     Name: Anca Trifan
     Title: Managing Director




By: /s/ Marcus M. Tarkington
     Name: Marcus M. Tarkington
     Title: Director



SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITICORP NORTH AMERICA INC.,
as a Lender




By: /s Carl Cho
     Name: Carl Cho
     Title: Vice President

SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Lender




By: /s/ Christopher Lee
     Name: Christopher Lee
     Title: Assistant Vice President





SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Lisa A. Ryder
     Name: Lisa A. Ryder
     Title: Vice President

SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender




By: /s/ Dmitriy Barskiy
     Name: Dmitriy Barskiy
     Title: Vice President







SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUNEDISON HOLDINGS CORPORATION,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




SUNEDISON INTERNATIONAL, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




MEMC PASADENA, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




ENFLEX CORPORATION,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




NVT, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO






SOLAICX,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO



SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





SUN EDISON LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




SUNEDISON CANADA, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




SUNEDISON INTERNATIONAL, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO






FOTOWATIO RENEWABLE VENTURES, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO


SUNEDISON CONTRACTING, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO




NVT LICENSES, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO



SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





TEAM-SOLAR, INC.,
as a Guarantor




By: /s// Brian Wuebbels
Name: Brian Wuebbels
Title: EVP, CAO & CFO







SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------



Acknowledged by:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Peter Sherman
Name: Peter Sherman
Title: Vice President



SunEdison, Inc.
Amendment No. 6 to Credit Agreement
Signature Page